Citation Nr: 0210069	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  99-11 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel




INTRODUCTION

The veteran had active duty service from December 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The case was previously before the Board in January 2001, at 
which time it was remanded for further development of the 
evidence.


FINDING OF FACT

The veteran does not currently have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the issue on appeal.  This 
issue has been addressed in the rating decision, statement of 
the case, supplemental statements of the case and the Board's 
prior remand.  In these documents, the veteran has been 
furnished notice of the applicable laws and regulations 
regarding service connection for PTSD.  Additionally, by 
letter dated in May 2001 the veteran was furnished a detailed 
list of the types of evidence necessary to corroborate the 
claimed inservice stressors.  

With regard to the assistance requirements of the new law, 
the Board observes that the veteran has been afforded VA 
psychiatric examinations, and the Board finds these 
examinations to be adequate.  As the record shows that the 
veteran has been afforded VA examinations in connection with 
his claim, the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  No 
additional pertinent evidence has been identified by the 
veteran.  Accordingly, the Board therefore finds that the 
record as it stands is adequate to allow for an equitable 
review of the issue on appeal.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA and implementing 
regulations, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

Service Connection for PTSD

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran filed his PTSD claim in December 1997.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  See 38 C.F.R. 
§ 3.304(f) (2001).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

The Board finds that the preponderance of the evidence does 
not show that the veteran has PTSD.  In particular, the post-
service medical evidence includes VA psychiatric examination 
reports which do not show that the veteran was diagnosed as 
having PTSD.  Instead, a March 1999 VA psychiatric 
examination report shows that he was diagnosed as having an 
intermittent explosive disorder, history of polysubstance 
abuse, alcohol dependence in remission, mild alcohol induced 
persisting dementia, and personality disorder with antisocial 
and schizotypal features.

An April 1999 VA psychiatric examination report shows that 
the veteran was diagnosed as having polysubstance abuse in 
sustained full remission, intermittent explosive disorder by 
history, provisional alcohol induced persisting dementia, and 
personality disorder not otherwise specified.

The Board finds that the March and April 1999 VA psychiatric 
examination reports are highly probative evidence which show 
that the veteran does not have PTSD.  The diagnoses in these 
reports are based on a review of the veteran's claims file, 
and they include accounts of the veteran's life history, 
subjective complaints, and objective clinical findings.  The 
Board also points out that these diagnoses are consistent 
with the diagnoses and impressions set forth in a VA hospital 
report, dated from April to May 1980, and VA outpatient 
treatment records dated from July 1998 to March 1999.  These 
records all show that the veteran has been diagnosed with 
psychiatric disorders other than PTSD.

The Board is aware that a November 1997 VA outpatient 
treatment record lists an assessment of  PTSD.  However, this 
assessment does not appear to be based on a review of the 
veteran's claims file, nor was it arrived at after an in-
depth examination.  The Board finds that the probative value 
of the evidence suggesting that the veteran has PTSD is 
outweighed by the contrary evidence of record, which shows 
that the veteran does not have PTSD.  The VA examination 
reports of March and April 1999 are simply more persuasive 
since they are the result of not only review of the veteran's 
records, but also comprehensive examination of the veteran's 
psychiatric symptomatology.  It was the opinion of these 
medical examiners that a diagnosis of PTSD was not warranted.  
The veteran's claim for service connection for PTSD therefore 
fails on the basis that the preponderance of the competent 
evidence is against a finding that he has PTSD.  When a claim 
is filed for entitlement to service connection, there must be 
an initial finding of a current chronic disability.  In the 
absence of current disability, a claim for service connection 
has no basis as Congress has specifically limited entitlement 
to service connection to cases where inservice incidents have 
resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 
223 (1992).

The Board acknowledges the veteran's belief that he has PTSD.  
However, although the veteran may testify as to symptoms he 
perceives to be manifestations of a disability, the question 
of whether a chronic disability is currently present is one 
which requires diagnostic skills, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).

The Board notes that the veteran has described stressors 
which occurred during his military service.  Pursuant to the 
instructions outlined in the Board's January 2001 Remand, in 
a May 2001 letter, the RO requested the veteran to furnish 
more details about his claimed stressors so that they could 
be verified.  In a Statement in Support of Claim received 
later that month, the veteran responded that he had no more 
information to submit.  However, in light of the clear 
medical evidence showing that the veteran does not currently 
suffer from PTSD, nor further action to verify the claimed 
stressors is necessary.  Even if the claimed stressors could 
be verified, there can be no grant of service connection 
absent a medical diagnosis of PTSD. 



ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps 
you can take if you disagree with our decision.  We are in 
the process of updating the form to reflect changes in the 
law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  In the meanwhile, please note 
these important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

